         Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    MELVIN BLALOCK,
        Plaintiff,
                         v.
                                                            Civil Action No.
    CITY OF COLLEGE PARK; C.D. MORRIS; A.M.                1:18-cv-01109-SDG
    SCHMITZ; T.T. REID; C.T. WASHINGTON;
    C.T. JACKSON; and S.M. DUNN,
          Defendants.

                             OPINION AND ORDER

        This matter is before the Court on the motions to dismiss by Defendant C.T.

Jackson [ECF 61] and C.D. Morris [ECF 62]; the motion for summary judgment by

Defendants City of College Park (College Park), S.M. Dunn, T.T. Reid, A.M.

Schmitz, and C.T. Washington [ECF 63];1 and all Defendants’ motion to file under

seal [ECF 65]. Having reviewed the parties’ briefing, and with the benefit of oral

argument, the Court GRANTS Defendants’ motions.

I.      Background

        The Court largely relies on Defendants’ version of the facts here, even

though evidence must be viewed in the light most favorable to the party opposing

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Herzog


1     Jackson and Morris join in the summary judgment motion to the extent the
      Court does not grant their motions to dismiss. ECF 63, at 1.
        Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 2 of 16




v. Castle Rock Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999). This is because Plaintiff

failed to contest Defendants’ Statement of Material Facts (SMF).

      Defendants College Park, Dunn, Reid, Schmitz, and Washington submitted

the SMF in support of the summary judgment motion.2 Plaintiff did not respond.

This violated the Court’s local rules. LR 56.1(B)(2)(a)(2), NDGa; Mann v. Taser Int’l,

Inc., 588 F.3d 1291, 1303 (11th Cir. 2009) (“[A party’s] failure to comply with local

rule 56.1 is not a mere technicality. The rule is designed to help the court identify

and organize the issues in the case.”). By way of explanation during oral argument,

Plaintiff’s counsel stated that he had no basis to challenge anything in the SMF. In

light of Plaintiff’s concessions and based on its own review of the record, the Court

deems each of the facts in the SMF admitted and concludes that the following facts

are properly supported by the evidence unless otherwise noted.

      A.      Factual allegations

      On March 16, 2016, Melvin Blalock was getting an oil change at a gas station

on the corner of Godby Road and Old National Highway, in College Park, Georgia,

when he began to feel his blood sugar drop.3 So, he walked across the street to a




2   ECF 63-2.
3   Id. ¶¶ 1, 5.
        Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 3 of 16




convenience store to get a snack.4 Around the same time, Defendants Dunn,

Jackson, Morris, Reid, Schmitz, and Washington—all officers with the College

Park Police—responded to an unrelated incident on Old National Highway.5

Morris reported that he observed what appeared to be a “hand-to-hand drug

transaction” at the bus stop in front of the gas station.6 Officers arrested the man

and woman who were allegedly involved in the drug transaction, although the

man led police on a short foot chase before he was finally restrained.7 Blalock

observed the arrest, and wondered what was going on.8 Although there is

purportedly video of at least a portion of this incident,9 counsel for Plaintiff and

for Defendants both acknowledged during oral argument that it is not part of the

record. Accordingly, the Court does not rely on any discussion of the contents of

the video.

      The police officers asked Blalock multiple times to step back or leave the

area because he was “interfering with their investigation, and also out of concern



4   Id. ¶ 5.
5   ECF 63-2, ¶ 6.
6   Id. ¶¶ 7, 9.
7   Id. ¶¶ 10–11.
8   Id. ¶¶ 12–13.
9   ECF 66, at 2.
         Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 4 of 16




for his safety.”10 Because Blalock did not comply with the officers’ demands, he

was handcuffed.11 When Sergeant Washington arrived at the scene, he had

Blalock’s handcuffs removed.12 Blalock was handcuffed for 10-to-15 minutes.13

       At some point, Blalock began to complain about his blood pressure and an

ambulance was summoned.14 College Park Fire and Rescue arrived to assess him.15

Ultimately, Blalock was transported by EMS via ambulance to Atlanta Medical

Center.16 EMS records indicate that Blalock had “no trauma, no chest pain,

unremarkable neck/back . . . no obvious bruising, swelling, or bleeding noted.”17

On arriving at the medical facility, Blalock’s chief complaints were high blood

pressure and back pain.18




10   ECF 63-2, ¶ 14.
11   Id. ¶ 19.
12   Id. ¶ 23. There is an error in numbering in the SMF which omits paragraph 22.
13   Id. ¶ 24.
14   Id. ¶ 26.
15   Id. ¶ 28.
16   Id. ¶ 29.
17   ECF 64-2, at 10.
18   ECF 63-2, ¶¶ 34–35.
        Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 5 of 16




       B.     Procedural history

       Although the procedural history of this litigation is more extensive than

detailed here, most of it is not relevant to the Court’s consideration of the pending

motions—particularly in light of the concessions made by Plaintiff’s counsel

during oral argument.

       Blalock filed his Complaint on March 16, 2018, asserting causes of action for

violations of Sections 1983 and 1985 for use of excessive force and conspiracy to

interfere with his civil rights.19 All of the individual Defendants were sued in their

individual and official capacities.20 Summonses were issued the day the Complaint

was filed.21 College Park, Dunn, Reid, and Washington were served between

March 21 and 22.22 All Defendants answered on April 9, 2018, with Jackson and

Morris appearing specially to assert a failure of service of process defense.23

       On June 19, 2019, counsel for Blalock filed a suggestion of death, indicating

that Blalock had died on May 10 of that year.24 Eventually, the administratrix of



19   See generally ECF 1.
20   Id. ¶¶ 4–9.
21   ECFs 2–8.
22   ECFs 9–12.
23   ECF 14, at 1, 12 (Fourth and Fifth Defenses).
24   ECF 49. Blalock’s death does not appear to be the result of this incident.
         Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 6 of 16




Blalock’s estate (Melbahu Blalock), in her capacity as representative of the estate,

was substituted as Plaintiff.25 (For clarity, this Order refers to her as Plaintiff and

Melvin Blalock as Blalock.)

        On December 30, 2020, Jackson and Morris moved to dismiss, arguing that

the Court does not have personal jurisdiction over them because they were never

properly served with process.26 That same day, College Park, Dunn, Reid, Schmitz,

and Washington filed their motion for summary judgment.27 Jackson and Morris

joined in this motion to the extent that the Court denies their motions to dismiss.28

Finally, all Defendants joined in the motion to file certain of Blalock’s medical

information under seal.29 Plaintiff responded to the dispositive motions on January

19, 2021.30 Plaintiff did not respond to the motion to seal. Defendants filed replies

on January 28.31




25   ECF 60.
26   ECF 61; ECF 62.
27   ECF 63.
28   Id. at 1.
29   ECF 65.
30   ECF 66 (response to summary judgment); ECF 66-1 (response to Jackson
     motion); ECF 66-2 (response to Morris motion).
31   ECF 67 (summary judgment reply); ECF 68 (Morris); ECF 69 (Jackson).
         Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 7 of 16




II.     Discussion

        A.      Motion to seal

        In support of the motion for summary judgment, Defendants seek to file

various certified copies of Blalock’s medical records under seal.32 Plaintiff has not

opposed the motion. Rule 26 allows a court to enter a protective order rendering

documents or portions thereof unavailable to the public after a showing of good

cause. Fed. R. Civ. P. 26. Good cause can be established when the materials contain

personal identifying information or where public disclosure would result in

“annoyance, embarrassment, oppression, or undue burden or expense.” Id.

        The documents Defendants want to seal are certain of Blalock’s medical

records from March 16, 2016—the date of his encounter with the College Park

Police.33 The documents reflect (among other things) information about Blalock’s

physical condition, health status, and treatment he received. The Court concludes

that these documents are appropriately sealed on the public docket.

Notwithstanding the sealing of these documents, to the extent a discussion of the

information they contain is relevant to the Court’s analysis, such information is

not sealed in this Order.



32    ECF 65.
33    ECF 64.
        Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 8 of 16




       B.      Motions to dismiss

       Jackson’s and Morris’s motions to dismiss argue that the Court does not

have personal jurisdiction over them because they were not properly served with

process.34 Both have appeared in this action specially, without waiving this

objection.35 Jackson was served (via leaving the summons with his wife at their

home) on November 17, 2018—eight months after the Complaint was filed.36

Morris was never served. Yet, home addresses for these Defendants were

identified in the Complaint.37 Jackson and Morris have consistently maintained

that they were never properly served.

       Rather than dismissing these Defendants or seeking leave to serve them out

of time, Plaintiff did nothing. Plaintiff’s opposition to the motions to dismiss does

not provide any explanation for why Jackson and Morris were not timely served

or describe any efforts Plaintiff undertook to effect service.38 Plaintiff’s counsel

acknowledged during oral argument that Plaintiff’s claims against these two

Defendants should be dismissed with prejudice. As a result, the Court has little


34   See generally ECFs 61, 62.
35   ECF 14, at 1, 12.
36   ECF 29.
37   ECF 1, ¶¶ 11, 15.
38   ECF 66-1; ECF 66-2.
       Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 9 of 16




hesitation in granting Jackson’s and Morris’s motions and dismissing them from

this action with prejudice.

      C.     Summary judgment motion

           1.       Applicable legal standard

      Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” only if it can affect the outcome of the

lawsuit under the governing legal principles. Anderson, 477 U.S. at 248. A factual

dispute is “‘genuine’ . . . if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Id. The burden lies with the movant to

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). If a movant meets its burden, the party opposing summary

judgment must present evidence showing either (1) a genuine issue of material

fact or (2) that the movant is not entitled to judgment as a matter of law. Id. at 324.

Here, Plaintiff’s counsel essentially admitted there were no material facts in

dispute and relies on a sole legal issue to try to defeat summary judgment.

           2.       Plaintiff abandoned nearly all claims during oral argument.

                  i.      Municipal liability and official capacity claims

      The Supreme Court has held that municipalities may be held liable for

constitutional deprivations under § 1983. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
       Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 10 of 16




688 (1978). “To impose § 1983 liability on a municipality, a plaintiff must show:

(1) that his constitutional rights were violated; (2) that the municipality had a

custom or policy that constituted deliberate indifference to that constitutional

right; and (3) that the policy or custom caused the violation.” Favors v. City of

Atlanta, 849 F. App’x 813, 817 (11th Cir. 2021) (quoting McDowell v. Brown, 392 F.3d

1283, 1289 (11th Cir. 2004)).

      “[A] plaintiff seeking to impose liability on a municipality under § 1983

must identify a municipal ‘policy’ or ‘custom’ that caused the plaintiff’s injury.”

Id. (quoting Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997)). In limited

instances, a failure to train may amount to such a policy or custom. Connick v.

Thompson, 563 U.S. 51, 61 (2001). “A city may be held liable under § 1983 for

inadequate police training ‘where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact.’”

Favors, 849 F. App’x at 817 (quoting City of Canton v. Harris, 489 U.S. 378, 388

(1989)).

      In opposing summary judgment, Plaintiff pointed to no evidence of a

custom or policy that led to a violation of Blalock’s rights. During argument,

Plaintiff’s counsel asserted that College Park had a duty to supervise and train its

officers, but conceded that liability cannot attach under a respondeat superior
       Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 11 of 16




theory. When asked what the legal basis was for Plaintiff’s claim against College

Park, counsel responded that he did not have one.

      Moreover, Plaintiff’s official capacity claims against the individual

Defendants were never viable. When “an officer is sued under Section 1983 in his

or her official capacity, the suit is simply ‘another way of pleading an action

against an entity of which an officer is an agent.’” Busby v. City of Orlando, 931 F.2d

764, 776 (11th Cir. 1991), superseded by statute as recognized in Wilson v. Gillis

Advertising Co., No. 92-AR-2126-S, 1993 WL 503117 (N.D. Ala. Jan. 8, 1993) (citing

Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Therefore, such claims against

government officials in their official capacity are redundant. Id. See also Hill v. City

of Atlanta, No. 1:15-CV-01421-AT, 2016 WL 11586947, at *4 (N.D. Ga. Mar. 29, 2016)

(dismissing claims against defendant officers in their official capacity where

plaintiffs also brought claims against the City of Atlanta). Plaintiff conceded these

claims during oral argument.

           ii.      Claims against Defendants who had no contact with Blalock

      In response to the summary judgment motion, Plaintiff did not point to any

evidence suggesting that any particular individual defendant used force against
        Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 12 of 16




Blalock whatsoever.39 That is, Plaintiff never put forward any evidence that

Plaintiff had even named the correct parties as Defendants. Plaintiff’s counsel

acknowledged during argument that Plaintiff was abandoning the claims against

the “officers who had zero contact” with Blalock, as well as Sergeant Washington

(who did not touch Blalock at any point). In short, Plaintiff abandoned all claims

against Reid, Schmitz, and Washington.

             3.       Defendant Dunn

       The only portion of Plaintiff’s Complaint that was left after the concessions

by counsel during argument is the Section 1983 claim against Dunn in his

individual capacity. The parties do not dispute that Plaintiff contends two White

officers—and only those two—were physically involved in the incident with

Blalock.40 It is undisputed that Reid and Washington are Black, and Dunn and

Schmitz are White.41 It is further undisputed that Schmitz did not participate in

the restraint, seizure, or detention of Blalock.42




39   See generally ECF 66.
40   ECF 42-1, at 84:15–25; ECF 63-2, ¶¶ 16, 25.
41   ECF 63-2, ¶ 6.
42   Id. ¶ 25.
        Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 13 of 16




       This leaves only Dunn, if Plaintiff had proof that he was one of the officers

who detained Blalock. Plaintiff presented absolutely no evidence of this in

response to Defendants’ summary judgment motion or during argument. Only

because of defense counsel’s much appreciated candor in response to the Court’s

questioning is there any suggestion of record evidence that Dunn participated in

Blalock’s detention. Defense counsel pointed to Defendants’ initial disclosures as

evidence that Dunn was one of the officers who detained Blalock and put him in

handcuffs.43 But for that candor, the Court might have granted Defendants’

summary judgment motion from the bench rather than taking the matter under

advisement.

       In response to this sole remaining claim, Dunn asserts that he is entitled to

qualified immunity.44 Under the doctrine of qualified immunity, “government

officials performing discretionary functions generally are shielded from liability

for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (citations omitted). Plaintiff

opposes the grant of qualified immunity based solely on the contention that Dunn


43   ECF 19, at 4–5.
44   ECF 63-1, at 20–23.
        Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 14 of 16




was not acting within his discretionary authority.45 Plaintiff’s opposition brief

argues that the discretionary authority standard applies only when “there is an

alleged wrongful act.”46 Defendants retort that “Plaintiff appears to concede that

the Defendants did nothing wrong, [so] there is no constitutional violation.”47 It is

here that the parties talk past one another: Plaintiff did not concede that there was

no violation of Blalock’s rights. Rather, as counsel made clear during argument,

Plaintiff contends that Blalock was not doing anything wrong so Dunn could not

have been exercising his discretionary authority in seizing and detaining Blalock.

But this would make a defendant’s entitlement to qualified immunity entirely a

function of whether his actions were justified from the plaintiff’s point of view.

This circular reasoning has no support in the law.

       “An officer acts within the scope of his discretionary authority when his

conduct is undertaken pursuant to the performance of his official duties.” Clark v.

City of Atlanta, 544 F. App’x 848, 852 (11th Cir. 2013) (per curiam) (citation omitted).

Officers working to complete an arrest and secure the surrounding area are plainly

engaged in conduct related to the performance of their official duties. “[A]n officer



45   See generally ECF 66.
46   Id. at 4 (citing Clark v. City of Atlanta, 544 F. App’x 848 (11th Cir. 2013)).
47   ECF 67, at 4.
       Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 15 of 16




may not only stop, but also conduct a limited detention of someone whom the

officer reasonably suspects may pose a threat of criminal activity” for the officer’s

own or other’s safety. Id. at 853 (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)) (officers

investigating suspicious activity at a vacant home in light of recent string of

burglaries in the area were within their discretionary authority when they used

deadly force against a non-compliant suspect who pulled out a weapon). Plaintiff’s

counsel conceded during argument that a police officer handcuffing someone and

placing them under arrest is “acting as a police officer.”

       Accordingly, the Court has no trouble concluding that Dunn was acting

within his discretionary authority when he seized Blalock. Because Plaintiff

abandoned any argument that Dunn violated any of Blalock’s clearly established

constitutional rights, that is the end of the Court’s inquiry. Dunn is entitled to

qualified immunity, and therefore summary judgment.

III.   Conclusion

       Defendants’ motion to file under seal [ECF 65] is GRANTED. The Clerk is

directed to file ECF 64 under seal. Defendant C.T. Jackson’s motion to dismiss

[ECF 61] is GRANTED. Defendant C.D. Morris’s motion to dismiss [ECF 62] is

GRANTED. The motion for summary judgment by Defendants City of College

Park (College Park), S.M. Dunn, T.T. Reid, A.M. Schmitz, and C.T. Washington
      Case 1:18-cv-01109-SDG Document 76 Filed 09/01/21 Page 16 of 16




[ECF 63] is GRANTED. This action is DISMISSED WITH PREJUDICE. The Clerk

is DIRECTED to enter judgment in favor of Defendants and close this case.

      SO ORDERED this the 1st day of September, 2021.



                                                  Steven D. Grimberg
                                            United States District Court Judge
